Citation Nr: 0900708	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-34 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for jungle rot.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating 
for service-connected erectile dysfunction, secondary to 
medication for PTSD.  

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in April 2003, February 
2004, and February 2005 by the above Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for jungle rot and hypertension; granted an 
initial, noncompensable (0 percent) disability rating for 
erectile dysfunction; and continued a 30 percent disability 
rating for service-connected PTSD, respectively.  

The veteran submitted timely notices of disagreement and 
substantive appeals as to all issues currently on appeal.  He 
also requested a Board hearing in conjunction with each issue 
on appeal.  See November 2003, August 2005, and December 2005 
VA Forms 9.  The veteran was scheduled for a Travel Board 
hearing in August 2008, and notice of the hearing was sent to 
his address of record.  However, he did not appear for his 
scheduled hearing, and has not provided good cause as to why 
the hearing should be rescheduled.  The Board finds that all 
due process has been satisfied with respect to the veteran's 
right to a hearing.  

The issue of entitlement to service connection for jungle rot 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension is proximately due to or the result of his 
service-connected PTSD, on either a causation or aggravation 
basis.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected erectile 
dysfunction is manifested by the ability to achieve and 
maintain an erection, including during intercourse, with 
medication.  


3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment that 
causes occasional decrease in overall functioning due to 
chronic sleep impairment, intermittently flattened or blunted 
affect, and occasional impaired judgment and disturbances in 
motivation and mood.  The veteran is able to maintain good 
personal hygiene, his speech and communication is good, and 
he does not have any panic attacks.  The veteran does not 
have an abstract thinking or memory impairment, and he does 
not have any significant difficulty in establishing or 
maintaining effective relationships.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, the result of, or 
aggravated by the veteran's service-connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2008).

2.  The schedular criteria for an initial compensable 
disability rating for service-connected erectile dysfunction, 
secondary to medication for PTSD, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-
7522 (2008).

3.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section 5103(a) requires 
the Secretary to, at minimum, notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that such worsening has on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

With respect to the veteran's service connection claims, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in January 2003 which fully addressed all 
required notice elements and was sent prior to the initial RO 
decision 

in this matter.  The letter informed the veteran of what 
evidence was required to substantiate his claims and of the 
veteran's and VA's respective duties for obtaining evidence.  

With respect to the veteran's claim of an increased rating 
for jungle rot, the Board notes the veteran is challenging 
the initial disability rating assigned following the grant of 
service connection.  In Dingess, supra, the Court of Appeals 
for Veterans Claims held that, in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  In this regard, the RO sent the 
veteran a letter in January 2004 advising him of the evidence 
needed to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied.  

With respect to the veteran's claim of increased rating for 
PTSD, the Board notes the RO sent the veteran a letter in 
September 2004 advising him that he needed to submit evidence 
showing his service-connected disability increased in 
severity.  The Board notes, however, that the VCAA duty to 
notify has not been satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  We find, 
however, that the notice error did not affect the essential 
fairness of the adjudication because the September 2004 
letter, together with the substantial development of the 
veteran's claim before and after providing notice, rendered 
the notice error non-prejudicial.  In this regard, the Board 
notes that, although the September 2004 letter did not 
specifically conform to the requirements provided in Vazquez-
Flores, supra, the veteran was advised of his opportunities 
to submit additional evidence and was informed that, at a 
minimum, he needed to submit evidence showing his service-
connected disability had increased in severity.  


Subsequently, the November 2005 SOC, as well as the SSOCs 
dated in October 2007 and July 2008, notified the veteran of 
the evidence that had been received in support of his claim 
and provided him with yet an additional 60 days to submit 
more evidence.  The SOCs also discussed the evidence included 
in the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected PTSD, and provided the reasons why his claim was 
being denied.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the RO decision, and our 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.  
See Vazquez-Flores, supra at 45-46.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from April 2003 to 
December 2006, as well as private medical records dated from 
1971 to October 2002.  The veteran was also afforded VA 
examinations in January 2003, February 2004, and October 
2004.  In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection for Hypertension

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as hypertension, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The evidence does not show, nor does the veteran allege, that 
his hypertension began in service or within his first post-
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In fact, his blood pressure was normal at his 
entrance and separation examinations in September 1966 and 
August 1968, respectively.  

The veteran is seeking service connection for hypertension as 
secondary to his service-connected PTSD disability.  In an 
August 2003 statement, he asserted that his hypertension was 
caused by his being so uptight and living in an emotional 
tailspin.  

The Board has carefully reviewed the evidence of record, and 
finds the preponderance of the evidence is against the grant 
of service connection for hypertension.  

In November 2001, the veteran was found to have an elevated 
blood pressure reading.  At that time, his blood pressure was 
176/92.  He denied having a history of hypertension.  The 
assessment was elevated blood pressure, and the examining 
physician noted that the elevated reading was likely 
secondary to phenylephrine, an antihistamine.  In this 
regard, the evidence shows the veteran had been suffering 
from sinus congestion and pressure for about one month, and 
had been taking many over-the-counter drugs.  

The first time the veteran was shown to have a diagnosis of 
hypertension was in February 2001, and subsequent medical 
records show a continued diagnosis of hypertension.  See 
Exxon Mobil medical records dated from February 2001 to 
October 2002; see also VA outpatient treatment records dated 
from April 2003 to December 2006.  However, the Board notes 
there is no competent evidence of record which attributes the 
veteran's hypertension to his service-connected PTSD.  

In making this determination, the Board notes that the 
medical evidence of record does not contain any indication of 
a relationship between the veteran's hypertension and PTSD.  
There are no clinical findings which suggest a correlation 
between the veteran's hypertension and PTSD; nor is there a 
medical opinion of record which establishes that the 
veteran's hypertension is proximately due to or the result of 
his service-connected PTSD, either by causation or 
aggravation.  The veteran was 

asked to submit evidence in support of his claim, and yet 
there is no competent evidence of record which establishes a 
link between his hypertension and PTSD.  In this regard, the 
Board notes the veteran was scheduled for a VA examination in 
August 2007 to determine whether his hypertension is 
secondary to his service-connected PTSD, but he did not 
report for the scheduled examination and has not provided 
good cause as to why he did not report.  See 38 C.F.R. 
§ 3.655.  The Board also notes there is no competent evidence 
of record which establishes that an event, injury, or disease 
occurred in service to which the veteran's hypertension may 
be associated.  Therefore, a VA examination is not needed in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The only evidence of record which suggests that the veteran's 
hypertension is secondary to service-connected PTSD is the 
veteran's own statements.  However, there is no indication 
that the veteran is competent to provide an opinion on 
matters requiring medical knowledge and expertise, such as 
medical etiology or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence, 
and, as noted, there is no such medical evidence of record 
which attributes the veteran's hypertension to his service-
connected PTSD.  

Therefore, the Board finds there is no competent and 
probative evidence of record which establishes that the 
veteran's hypertension is proximately due to or the result of 
his service-connected PTSD, or has been aggravated thereby.  
The Board does not doubt that the veteran sincerely believes 
his hypertension is related to his service-connected PTSD.  
However, without competent medical evidence of a link between 
his non-service-connected hypertension and his PTSD, his 
claim must be denied.  


In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for hypertension as secondary 
to service-connected PTSD, and the benefit-of-the-doubt is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

1.  Erectile Dysfunction

Service connection for erectile dysfunction, as secondary to 
medication for PTSD, was established in February 2004, and 
the RO assigned a noncompensable disability rating pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-7522, 
effective from November 21, 2003.  

The veteran has asserted that his service-connected erectile 
dysfunction warrants an initial, compensable disability 
rating.  

As noted, the veteran's service-connected erectile 
dysfunction disability is rated noncompensable under DC 7599-
7522.  This specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7599-7522 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  

The RO determined that the most closely analogous diagnostic 
code is DC 7522, which provides that deformity of the penis 
with loss of erectile power warrants a 20 percent disability 
rating.  

A footnote to DC 7522 provides that entitlement to special 
monthly compensation under 38 C.F.R. § 3.350 should also be 
considered.  In this context, entitlement to special monthly 
compensation (SMC) based on loss of use of a creative organ 
was granted in the February 2004 rating decision, and the 
veteran has not appealed that determination.  Therefore, the 
Board will not further address SMC in this decision.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In evaluating the claim under DC 7522, a February 2004 VA 
examination report reflects that the veteran complained of 
erectile dysfunction which had persisted since June 2003.  He 
said he had been prescribed Viagra, which was helping 
sometimes.  He also reported that he was able to achieve and 
maintain an erection, and that vaginal penetration with 
ejaculation was possible.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of an initial, compensable 
disability rating for service-connected erectile dysfunction.  
The evidence shows the veteran has complained of, and 
received prescription treatment for, erectile dysfunction; 
however, he reported at the February 2004 VA examination that 
he could achieve and maintain an erection, including during 
intercourse.  There is no evidence of record which shows that 
the service-connected erectile dysfunction is, or has been, 
manifested by penile deformity or loss of erectile power 
during the claim and appeal period.  Therefore, the 
preponderance of the evidence is against the grant of a 
compensable rating.  

The Board has considered the veteran's service-connected 
erectile dysfunction under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other codes which provide a basis to assign an evaluation 
higher than the noncompensable disability rating currently 
assigned.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected disability, 
as the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in November 2003, has his 
erectile dysfunction been shown as more disabling than as 
currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an initial 
compensable disability rating for service-connected erectile 
dysfunction secondary to medication for PTSD, and the 
benefit-of-the-doubt doctrine is inapplicable.  See Gilbert, 
supra.  

2.  PTSD

Service connection for PTSD was established in April 2003, 
and the RO assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from 
November 14, 2002.  At that time, the RO considered findings 
from a January 2003 VA examination, which it determined 
warranted no more than a 10 percent disability rating.  

In a September 2003 rating decision, the RO increased the 
veteran's disability rating to 30 percent, effective November 
14, 2002.  At that time, the RO considered VA outpatient 
treatment records dated from April to August 2003, findings 
from which the RO determined warranted a 30 percent 
disability rating.  

The veteran has asserted that his service-connected PTSD 
warrants a disability rating higher than the 30 percent 
currently assigned.  Under the current rating criteria, PTSD 
is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411 (2008).  A 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).


After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 30 percent is 
warranted for the veteran's service-connected PTSD.  While 
the Board notes that the severity of the veteran's PTSD 
symptoms has fluctuated throughout the pendency of this 
matter, the evidence shows he has demonstrated an 
occupational and social impairment with no more than 
occasional decrease in overall functioning, and with 
intermittent periods of inability to perform tasks.  

Review of the pertinent evidence shows the veteran's service-
connected PTSD is manifested by chronic sleep disturbance 
with occasional visual and auditory hallucinations.  His mood 
was described as depressed in June 2003, but is otherwise 
generally described as euthymic.  In this regard, he also 
reported that he was depressed and suicidal when his mother 
died in March 2005, but subsequent medical records do not 
contain any such report.  In fact, the veteran's mood was 
again described as euthymic at the October 2004 VA 
examination, and he is otherwise shown as denying 
experiencing suicidal or homicidal ideation.  The evidence 
consistently shows the veteran's self-care and personal 
hygiene are good, and that his communication, memory, and 
concentration are within normal limits.  See VA examination 
reports dated January 2003 and October 2004; see also VA 
outpatient treatment records dated April 2003 to December 
2006.  The more recent evidence of record shows that he 
reported feeling paranoid and not wanting to go around people 
because he thought they were talking about him.  See VA 
outpatient treatment records dated May 2005 to December 2006.  
There is no other evidence of any anxiety or suspiciousness, 
and there is also no evidence of panic attacks.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under DC 9411, 
review of the record shows that, at the January 2003 VA 
examination, the veteran's affect was described as somewhat 
blunted and tense.  His affect was also described as stable 
and appropriate at that time and thereafter.  The evidence of 
record also shows that he has intermittent disturbances in 
motivation and mood as his mood is variously described as 
depressed and euthymic, with congruent, stable, and 
appropriate affect.  See VA examination reports dated January 
2003 and October 2004; see also VA outpatient treatment 
records dated April 2003 to December 2006.  

While there is evidence of intermittently flattened affect 
with occasional disturbances in motivation and mood, the 
evidence consistently shows the veteran's speech and 
communication is good with normal rate and volume.  The 
evidence also consistently shows that his memory and 
concentration are intact, and there is no subjective or 
objective evidence of panic attacks or impairment of thought 
processes, including abstract thinking.  See VA outpatient 
treatment records dated April 2003 to December 2006.  The 
October 2004 VA examiner specifically noted there was no 
evidence of difficulty in understanding complex commands.  As 
to impaired judgment, his judgment was described as impaired 
in June 2003, but is otherwise variously described as good 
and fair.  See Id.  

As to work relationships, the Board notes the veteran retired 
from Exxon in October 2002.  At the October 2004 VA 
examination, he reported that he had problems with anger 
during post-service employment, and that the relationships 
with his supervisor and co-workers were good and fair, 
respectively.  Despite his report of problems at work, the 
Board notes the veteran maintained employment at Exxon for 32 
years and the evidentiary record, which contains records from 
Exxon dated from 1971 to 2002, does not reflect any 
performance or disciplinary problems during that time.  As to 
social relationships, the evidence shows the veteran has been 
divorced twice but is currently married.  See VA outpatient 
treatment records dated July 2004 and February 2006.  He has 
reported that he does not like being around people, as he 
thinks they are talking about him.  However, the evidence 
shows he has several close friends, with whom he enjoys 
fishing and watching horse races.  The evidence shows he has 
good relationships with his children and grandchildren.  The 
evidence also shows the veteran attends a PTSD support group 
and participates in a few hobbies, including gardening and 
carpentry work.  See January 2003 VA examination report; see 
also VA outpatient treatment records dated April 2003 to 
December 2006.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD warrants no higher than a 30 percent 
evaluation throughout the pendency of this claim and appeal.  
In making this determination, the Board notes the evidence 
shows the veteran has manifested flattened affect, impaired 
judgment, and disturbances in motivation and mood, which are 
symptoms listed under the 50 percent disability rating and 
which result in his occupational and social impairment; 
however, the Board finds these symptoms are not manifested of 
such frequency to rise to the level to warrant a disability 
rating higher than 30 percent.  In this regard, the Board 
also notes that, even with occupational and social 
impairment, his functioning is generally satisfactory, as he 
was able to maintain employment at Exxon for 32 years and has 
no significant problems interacting with people.  

The Board notes the veteran's GAF scores have ranged from 50 
to 71, with a score of 50 shown in VA treatment records dated 
July 2004 and May 2006.  See VA examination reports dated 
January 2003 and October 2004; see also VA outpatient 
treatment records dated June 2003, July 2004, and May 2006.  
While a score of 50 denotes serious PTSD symptoms or a 
serious occupational or social impairment, the Board finds 
that the preponderance of the evidence, including the 
remaining GAF scores and clinical findings associated with 
all reported GAF scores, shows the veteran's PTSD symptoms 
more nearly approximate no more than a moderate occupational 
and social impairment.  In this regard, the Board finds it 
probative that the findings of record have not demonstrated 
the majority of the symptoms listed in the rating criteria 
for a 50 percent evaluation under DC 9411, or the majority of 
the symptoms listed in the GAF scale for serious symptoms 
(severe obsessional rituals, frequent shoplifting, and 
inability to keep a job).  The Board is aware that the 
symptoms listed under the 50 percent evaluation and in the 
GAF scale are essentially examples of the type and degree of 
symptoms for that evaluation, and that the veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds that the record does not 
show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 50 percent evaluation.  

The Board notes the veteran has intermittently reported 
suicidal ideation, which is one of the criteria for a 70 
percent rating.  However, the more recent evidence of record 
shows that he has no suicidal ideation, and there is no 
evidence of obsessive or ritualistic behavior interfering 
with routine activities.  Furthermore, the veteran's speech 
has never been described as illogical, obscure, or irrelevant 
and there is no evidence of near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  The Board 
again notes that his social interaction is limited, but the 
evidence of record does not show the veteran is unable to 
establish and maintain effective relationships.  

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
which would provide a basis to assign an evaluation higher 
than the 30 percent rating currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.  

Entitlement to an initial, compensable disability rating for 
service-connected erectile dysfunction secondary to 
medication for is denied.  

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD is denied.  


REMAND

The veteran has asserted that service connection for jungle 
rot is warranted because he has had a rash on his feet and in 
his groin area since he was in Vietnam.  

The service treatment records (STRs) show that the veteran's 
skin was normal on clinical evaluation at his entrance and 
pre-separation examinations in September 1966 and August 
1968, respectively.  However, the records show that he 
received treatment for various skin problems affecting his 
groin and chest during service, variously diagnosed as a 
rash, worms, and bacterial infection.  See STRs dated October 
and December 1967, January and March 1968.  

Post-service medical evidence shows the veteran continued to 
suffer from a skin disorder affecting his feet and gluteal 
region, variously diagnosed as tinea pedis, dermatitis, and 
cellulitis.  Physicians questioned whether the skin disorder 
was secondary to a chemical burn sustained during post-
service employment, but a definite etiology or diagnosis was 
never rendered.  See private medical records dated from 1971 
to 2002.  Subsequent VA treatment records show the veteran 
continued to suffer a rash or dermatitis on his feet and in 
his gluteal region.  Medical records reflect that the rash is 
induced by the herbicide Agent Orange or is otherwise related 
to his service in Vietnam.  It is not clear whether this is a 
medical determination or is simply based upon the veteran's 
report of suffering a rash since his Vietnam service.  See VA 
outpatient treatment records dated May 2003 to December 2004.  

In this context, the Board notes that the veteran has not 
been afforded a VA examination in conjunction with his claim 
of service connection for jungle rot and there is no medical 
opinion of record which provides a competent, nonspeculative 
opinion as to the likelihood that his current skin disorder 
is related to his military service in general, or in-service 
herbicide exposure specifically.  See McLendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).

The Board notes that the last time the veteran is shown to 
have manifested a skin disorder was in December 2004, when he 
complained of his feet itching and was noted to have a "rash 
from Agent Orange in Vietnam."  Although there is no recent 
evidence of record which shows the veteran suffers from a 
skin disorder, the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A; see also McLendon, supra.  In this case, 
the veteran's STRs show that he received treatment for 
various skin disorders during and after service, and there 
are medical records which indicate that he has a current skin 
disorder which may be associated with his service in Vietnam, 
including specifically any in-service herbicide exposure.  As 
a result, the Board concludes that the veteran should be 
afforded a VA examination in order to determine the 
likelihood that his skin disorder is etiologically related to 
service, to include any herbicide exposure therein.  See 38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
As such, the Board finds that a remand for a medical 
examination and nexus opinion is necessary in order to render 
a fully informed decision.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether there is 
a causal nexus between any currently 
manifested skin disorder and his active 
military service, to include his military 
service in Vietnam.  All indicated tests 
and studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  

a.  A diagnosis of any currently 
manifested skin disorder should be made 
and the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability), that any 
current skin disorder is related to the 
veteran's active service, to include 
herbicide exposure therein, or whether 
such a relationship to service is 
unlikely (i.e., a probability of less 
than 50 percent).

b.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If it is determined that the 
veteran's current skin disorder is 
related to his in-service herbicide 
exposure and his current diagnosis is 
not one of the specific diseases listed 
in 38 C.F.R. § 3.309(e), for which 
presumptive service connection is 
available, the examiner's medical 
opinion must be substantiated by sound 
scientific and medical evidence that 
the veteran's skin disorder is 
associated with herbicide exposure.  

d.  If it cannot be determined whether 
the veteran currently has a skin 
disorder which is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


